Title: To James Madison from James Breckinridge, 16 January 1820
From: Breckinridge, James
To: Madison, James


Dear Sir
Richmond Jan: 16th. 1820
Having recd. a letter from Mr. Gordon saying that it would not be in his power to take the 10 busls. of clover seed to you in time, I immediately ordered that with an adl. quantity to be for[th]with sent to me here & as there is at this time a sufficient tide in the river to enable boats to navigate with safety, flatter myself that it soon be here. The moment it arrives I will write you. Perhaps however you had better authorize a friend here to send it on to you as soon at [sic] [it] arrives, if a conveyance should offer. I have examined the C. seed offered here for sale & as yet have seen none that I could recommend. With my best wishes to Mrs. M. I am Your Fd. & Srt.
James Breckinridge
